Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The amendment filed on 4/27/2022, which amended claim 1, is acknowledged.  Claims 1-10 are pending.  
Priority
	The instant applicant is a 371 of PCT/CN2018/088400 filed on 5/24/2018, which claims priority to CN201710386922, filed on 5/26/2017.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Election/Restrictions
	Applicant elected Group I and the species 
    PNG
    media_image1.png
    80
    109
    media_image1.png
    Greyscale
as a compound of formula (I-1) in the reply filed 11/24/2021 and a subsequent telephone call to attorney Yungping Ching.	
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim.  
Claim 3 does not read on Applicant’s elected species, since A is a piperidine ring in Applicant’s elected species, and is therefore withdrawn from consideration.
Claims 1-2 and 4-9 are examined on the merits herein.

Claim Objections--Withdrawn
	The objection to instant claim 1 is withdrawn in response to the amendment.  Specifically, instant claim 1 was amended to substitute the uppercase “T” with a lowercase “t,” to overcome this objection. 
Claim Rejections - 35 USC § 112—Withdrawn
	The 35 USC 112 rejection of instant claim 1 is withdrawn in response to the amendment.  Specifically, instant claim 1 was amended to delete the phrase “with or without a hetero atom O, N or S,” to overcome this rejection.
Claim Rejections - 35 USC § 103--Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106432229 in view of WO 2015086498 to Defays (PTO-892) and Tausche et al (PTO-892).
CN ‘229 teaches compounds for the treatment of hyperuricemia or gout (abstract).  Pharmaceutical compositions comprising these compounds and pharmaceutically acceptable adjuvants are also taught, wherein the compound is the active ingredient or the main active ingredient (claim 10 of ‘010).  Applicant’s elected species is 3-bromo-5-(2-ethyl-5,6,7,8-tetrahydroimidazol[1,2-a]pyridine-3-carbonyl)-2-hydroxybenzonitrile.  CN ‘229 exemplifies:  

    PNG
    media_image2.png
    159
    255
    media_image2.png
    Greyscale

CN ‘229 differs from instant invention in that it does not teach this imidazo[1, 2α]pyridine group,   
    PNG
    media_image3.png
    134
    228
    media_image3.png
    Greyscale
as part of the exemplified compound, but teaches this imidazo[1, 2α]pyridine group, 
    PNG
    media_image4.png
    68
    100
    media_image4.png
    Greyscale
.
‘498 Defays teaches tetrahydroimidazopyridine derivatives as modulators that inhibit TNF-α activity for use in the treatment of adverse inflammatory disorders (page 1, paragraph 1).  ‘498 Defays exemplifies the following compounds with imidazo[1, 2α]pyridine groups:

Example 1, page 96
Example 2, page 97
Example 3, page 97

    PNG
    media_image5.png
    254
    428
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    362
    449
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    323
    403
    media_image7.png
    Greyscale



	Tausche et al. teaches the treatment of gout with anti-tumor necrosis factor α as a new therapeutic action (title).  Taushe teaches gouty arthritis as an inflammatory disease that can be treated successfully with a TNFα inhibitor (pg. 1352, 3rd paragraph and last paragraph).  
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to combine the teachings of CN ‘229, ‘498 Defays and Tausche, to arrive at the instantly claimed invention.  It would have been prima facie obvious to one of ordinary skill in the art, to substitute the imidazo-pyridine groups  of ‘498 Defays, 
    PNG
    media_image3.png
    134
    228
    media_image3.png
    Greyscale
, in place of the imidazopyridine groups of CN ‘229, 
    PNG
    media_image4.png
    68
    100
    media_image4.png
    Greyscale
, to arrive at the instantly claimed compounds.  One of ordinary skill in the art would have been motivated to substitute one imidazopyridine group for another, with a reasonable expectation of success, because a) Tausche teaches TNF-α inhibitors for the treatment of inflammatory gout and ‘498 Defays’ compounds are TNF-α inhibitors for the treatment of inflammatory disorders; b) CN ‘229’s compounds are taught for the treatment of gout; and c) ‘498 Defays and CN ‘229 teach similar compounds.  Thus, one of ordinary skill in the art would have been motivated to substitute the imidazo-pyridine groups of ‘498 Defays in place of the imidazo-pyridine groups of CN ‘229 because ‘498 Defays and CN ‘229 are directed toward similar compounds and because of the reasonable expectation that compounds having TNF-α inhibition properties can effectively treat gout.
	Claim 9 recites “The compound. . .is prepared as a medicament for promoting uric acid excretion”; this limitation is interpreted as an intended use and does not provide any additional structural limitations over the art.  The recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.
Response to Arguments
	Applicant argues that the CN10643229 reference cannot be used as a reference because it was published 2/2017, which is less than one year before the earliest priority date of the instant application, which is 5/26/2017.
	This argument is not found persuasive.  As stated above, Applicants have not perfected their priority by providing an English translation of CN201710386922, filed 5/26/2017.  Without an English language translation of CN201710386922, the effective filing date of the instant application is the filing date of the 371 of PCT/CN2018/088400, 5/28/2018.  As such, CN10643229 applies as prior art since it was published more than one year before the effective filing date of the instant application.  See MPEP 2304.01(c).
	Applicant argues that US application 15/758,866 claims the priority of CN10643229 which was granted as US patent 10,399,971 that is owned by the same assignee before and now.
	This argument is not persuasive.  The instant application does not claim priority to US application 15/758,866 and the instant rejection is not over US patient 10,399,971.
Double Patenting—Withdrawn
The terminal disclaimer filed on 4/27/2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,875,865 and US Patent No. 10,399,971, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carlos Rivera can be reached on 571-270-5697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/L.Q.W./Examiner, Art Unit 1622

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622